Pfeifer, J.,
dissenting.
{¶ 66} I dissented in State v. Walls, 96 Ohio St.3d 437, 2002-Ohio-5059, 775 N.E.2d 829, ¶ 58-69, and dissent today. The life sentence imposed automatically upon the defendant here violates due process principles of fundamental fairness. The sentence ignores this state’s distinctions between how it treats juveniles and how it treats adults. Those distinctions emanate from our state’s and nation’s longstanding principles regarding fairness in dealing with children:
{¶ 67} “The dichotomy between juvenile and criminal courts exists because we understand the important differences between children and adults, not just in their ultimate disposition once they are adjudged, but also in the motivations behind their behaviors.
{¶ 68} “Whenever the juvenile offender is ultimately apprehended, at the time of the crime or after he turns twenty-one, the fact remains that a child committed the offense. Who of us is the same person we were as a teenager? Who of us is the person we aspired to be as a teenager? Our juvenile laws and courts take *215into account that we are eminently changeable and reformable at that age. The juvenile court structure recognizes our undeveloped judgment capabilities, our nonappreciation of the future, and the temporary and evolving nature of our influences.” Watts, 96 Ohio St.3d 437, 2002-Ohio-5059, 775 N.E.2d 829, at ¶ 67-68 (Pfeifer, J., dissenting).
William D. Mason, Cuyahoga County Prosecuting Attorney, and Jon W. Oebker, Assistant Prosecuting Attorney, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and Erika Cunliffe, Assistant Public Defender, for appellant.
{¶ 69} The fact that Warren could not even argue that his youth was a mitigating factor in the commission of his crimes is fundamentally unfair. I would reverse the judgment of the court of appeals.